Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence, while not being a word for word form of title, it only includes information which is more or less implied from the title (i.e. is akin to “this disclosure concerns”) as such it should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claims 5, and 7, 9; 14, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject These claims are rejected under 112(d) as they do not further limit the subject matter of the independent claim. These claims all contain elements relating to the determination of the “approximate” angle and/or location of impact by the controller. However the independent claims 1 and 11 already contains an element which explicitly states that the location and angle of impact is determined by the controller. As such these dependent claims do not appear to change/limit the scope of protection compared to their respective independent claims. While the term “approximate” is used in the dependent claims this doesn’t appear to limit the position/angle under BRI/plain meaning any more than how it is introduced in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claims 6, 8, and 10, while similar to the rejected claims above, recite an additional element/limitation that the crush structure is then aligned with the position and/or angle of impact. As such these claims do further limit claim 1, which only generally claims that the crush structure is moved, not necessarily aligned, based on the position and angle of impact. If similar elements of the alignment of the crush structure based on the approximate position/angle of impact were added the rejected claims above then that would overcome the 112(d) rejections. However amending the claims in such a way would create substantially duplicate claims, thus the duplicates would then be objected to should they be found later to be allowable (duplicate claims are objectionable if they are found allowable and when they have substantially/identical claim scopes see MPEP 608.01(m)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5,7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101795414 B1, LEE JAE WAN, “VEHICLE CONTROL SYSTEM HAVING ACTIVE CRASH BOX” in further in view of US 20170334383 A1, Paxton et al, ”DISPLACEABLE STEERING WHEEL SAFETY SYSTEMS AND RELATED METHODS”.
	Regarding Claim 1, Lee Jae Wan (Lee) teaches “. An active impact control system comprising: at least one actuator couplable to a crush structure of a vehicle and couplable to a portion of a structure of a vehicle;”(Claim 1 of Lee, “A crash box rotatably connected to a distal end of the side member with respect to a rotation point; A bumper formed at the tip of the crash box; An actuator configured to rotate the crash box with respect to the rotation point to change a position where the crash box and the bumper are connected to each other;”);” at least one sensor configured to sense impact with an object;”()” and a controller configured to receive information from the at least one sensor and to determine a location of impact based on the information received from the sensor”(Claim 1 of LEE “Wherein the control unit determines a collision position at which the obstacle collides with the bumper using a sensing signal sensed from the long-range radar and the short-range radar, and controls the actuator according to the collision position,”);” the controller being further (Claim 1 of Lee, ‘An actuator configured to rotate the crash box with respect to the rotation point to change a position where the crash box and the bumper are connected to each other;”)
	Lee however fails to explicitly teach the detection of the “angle” of impact, instead only teaching the position of the impact. Lee teaches the impact position determination in (Lee Claim 1, “A controller configured to determine a collision position at which the obstacle collides with the bumper using a sensing signal sensed from the radar, and to control the actuator according to the collision position;”)
	Paxton et al teaches a crash safety system which includes teachings for the detection of angle of impact. Paxton et al teaches ([0004] “In some such embodiments and implementations, the direction and/or distance of the displacement may be determined by evaluating the position, angle, force, and/or other characteristics of the impact. In some embodiments, the angle of the steering wheel or other airbag cushion housing may also, or alternatively, be altered due to the impact event. The degree of such tilting may be determined based upon the impact characteristics in some embodiments. “ and in [0055] “FIG. 2 depicts vehicle 100 after undergoing an oblique impact event F1 from the right side of the vehicle. As shown in this figure, the impact event has an impact angle of e degrees relative to a head-on impact, which would have an impact angle of zero degrees. Impact may be made up of an x-component or lateral component and a y-component or forward component, as indicated in the figure. In some embodiments, one of the sensors 110/120 may be configured to sense the x-component of the impact and the other of the sensor 110/120 may be configured to sense the y-component of the impact.”)

    PNG
    media_image1.png
    278
    196
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    292
    240
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Lee to include the angle of impact detection as taught by Paxton et al. One would be motivated to add angle of impact direction under the KSR rational of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. (I) Lee teaches the base device of the applicants invention of a actuatable crash energy absorption (crush structure) bar; (II) Paxton teaches a crash safety system which includes accouting/detection of the angle of impact between the car and another object/vehicle, it varies from applicants in that it then angles the steering wheel of the vehicle to better protect the driver; however they are comparable device in that they are (A) crash detection/prediction and (B) impact energy management/mitigation devices to protect the occupants of the vehicles. (III) By modifying Paxton’s angle into Lee the underlying function/principles of Paxton’s angle detection aren’t being changed, as this impact angle detection is still being used to determine the optimal placement of the safety system to align with/mitigate the impact forces of the crash. As further evidenced by Paxton, the angle of impact, not just the position, affects the [0059]” In the depicted embodiment, an airbag cushion 138 has been deployed from steering wheel 130. Because steering wheel 130 has been moved laterally in a direction opposite from the lateral component of the impact, airbag cushion 138 is in a better position to protect the occupant (the driver in the depicted embodiment) from certain common problematic aspects of oblique-angle impacts, such as occupant roll-offs or slide-offs. Moreover, the airbag cushion 138 will be in a better position to receive the occupant's head in a more central location within airbag cushion 138.” As such knowledge of a impact’s angles importance on crash safety is known in the field. As such the results of the modification to add impact angle recognition/determination would not add result in non-predictable improvements. Or alternatively one would be motivated to add the impact angle detection based on the motivation disclosed by Paxton [0061] “FIG. 3 depicts vehicle 100 upon undergoing another oblique impact event F2 in which the lateral component of the impact is directed in the opposite direction relative to that depicted in FIG. 2. Thus, impact event F2 has a lateral component that is directed to the right. As also shown in this figure, the impact event F2 has an impact angle of e degrees relative to a head-on impact. Because the lateral component of impact event F2 is directed to the right, actuator 140 has repositioned steering wheel 130 laterally to the left by a distance “D.” In addition, steering wheel 130 has been tilted in a direction opposite from the lateral movement distance. Thus, steering wheel 130 has been laterally moved to the left and tilted to the right by an angle φ. Again, this position may be better suited to allow for airbag cushion 138 to prevent injury to an occupant positioned in front of airbag cushion 138 during the impact event F2.” Here contains the implicit motivation to determine the angle of impact in order to improve the safety / 
	Regarding Claim 4, modified Lee teaches “The system of claim 1, wherein the at least one sensor includes at least one sensor chosen from a LIDAR sensor, a RADAR sensor, an ultrasonic sensor, an infrared sensor, a radiofrequency sensor, and a camera sensor.”( [0033] The control unit 300 controls the actuator 330 according to signals sensed by the long-range radar 310, the short-range radar 315, the speed sensing sensor 320, and the collision sensing sensor 325 The actuator 330 may vary the position where the crash box 110 and the bumper 100 are connected to each other.)
	Regarding Claim 5, modified Lee teaches “In some such embodiments and implementations, the direction and/or distance of the displacement may be determined by evaluating the position, angle, force, and/or other characteristics of the impact. In some embodiments, the angle of the steering wheel or other airbag cushion housing may also, or alternatively, be altered due to the impact event. The degree of such tilting may be determined based upon the impact characteristics in some embodiments.”(Paxton [0004] “In some such embodiments and implementations, the direction and/or distance of the displacement may be determined by evaluating the position, angle, force, and/or other characteristics of the impact. In some embodiments, the angle of the steering wheel or other airbag cushion housing may also, or alternatively, be altered due to the impact event. The degree of such tilting may be determined based upon the impact characteristics in some embodiments.”)
	Regarding Claim 7, modified Lee teaches “The system of claim 1, wherein the controller is configured to determine an approximate location of impact on the vehicle.”(Claim 1 of Lee, “Wherein the control unit determines a collision position at which the obstacle collides with the bumper using a sensing signal sensed from the long-range radar and the short-range radar, and controls the actuator according to the collision position,”)
	Regarding Claim 9, modified Lee teaches “The system of claim 1, wherein the controller is further configured to determine an approximate angle of impact with the object”(Paxton [0004] “In some such embodiments and implementations, the direction and/or distance of the displacement may be determined by evaluating the position, angle, force, and/or other characteristics of the impact. In some embodiments, the angle of the steering wheel or other airbag cushion housing may also, or alternatively, be altered due to the impact event. The degree of such tilting may be determined based upon the impact characteristics in some embodiments.”) and the controller is configured to determine an approximate location of impact on the vehicle.”(Claim 1 of Lee “Wherein the control unit determines a collision position at which the obstacle collides with the bumper using a sensing signal sensed from the long-range radar and the short-range radar, and controls the actuator according to the collision position,”)
Claims 2 and 3 is/are rejected under 35 U.S.C . 103 as being unpatentable over modified Lee as applied to claim 1, and further in view of EP 3205536 A1, “ARRANGEMENT AND METHOD FOR OFFSET COLLISION MITIGATION”
	Regarding Claim 2, modified Lee does disclose an actuator and pivot on a crush structure. (Lee abstract “According to an embodiment of the present invention, there is provided a vehicle control system having an active crash box, comprising: a crash box rotatably connected to a front end portion of a side member with respect to a turning point; a bumper configured at a front end portion of the crash box; An actuator configured to rotate the crash box with reference to vary the position where the crash box and the bumper are connected, and a controller configured to control the actuator.” Here teaches a actuator that it rotates (i.e. is/contains a pivot) the crash box)
	However the structure of modified Lee varies from claim 2 in that it’s pivot and actuator are located/coupled on the same end of the crush structure.
	Sandberg teaches a crash impact safety structure which includes actuators coupled to a crumple structure ([0041] “The vehicle may further comprise an impact determination means and a controller connected to the at least one displacement member, such that the arrangement is adapted to be displaced to the impact position by the at least one displacement member, when an impact or an imminent impact is detected by the impact determination means.” Here gives actuation of the displacement members (element 5/7 of the below figures)) and a pivot located on the coupled to the other end of the crash structure ([0014] The displacement member/s may extend along the cross direction or substantially along the cross direction of the arrangement. Other configurations of the displacement members are also feasible, such as link arms pivotally connected to the crash mitigation bar and to the body of the vehicle. There may be one, two, three or more displacement members in the arrangement.).

    PNG
    media_image3.png
    565
    447
    media_image3.png
    Greyscale

	IT would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Lee to instead of using the physical crashbox and actuator it describes to instead use the adjustable support bars and impact bumper of Sandberg. One would be motivated to make this substitution based on the KSR rational “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Both Sandberg and Modified Lee disclose base devices which (under BRI/plain meaning of the claim language), Lee however fails to disclose the physical limitations of claim 2, whereas Sandberg fails to explicitly disclose the impact location and angle of claim 1. (II) Sandberg teaches an adjustable crash energy absorption device which has the physical structure, its modification/subsitution into Lee isn’t changing the underlying function of the device. Sandberg additionally teaches that the 
	Regarding Claim 3, modified Lee does disclose an actuator. (Lee abstract “According to an embodiment of the present invention, there is provided a vehicle control system having an active crash box, comprising: a crash box rotatably connected to a front end portion of a side member with respect to a turning point; a bumper configured at a front end portion of the crash box; An actuator configured to rotate the crash box with reference to vary the position where the crash box and the bumper are connected, and a controller configured to control the actuator.” Here teaches a actuator that it rotates (i.e. is/contains a pivot) the crash box)
	However the structure of modified Lee varies from claim 3 in that it doesn’t disclose/teach an actuator located at/proximal to each end of the crush structure
	Sandberg teaches a crash impact safety structure which includes actuators coupled to a crumple structure ([0041] “The vehicle may further comprise an impact determination means and a controller connected to the at least one displacement member, such that the arrangement is adapted to be displaced to the impact position by the at least one displacement member, when an impact or an imminent impact is detected by the impact determination means.” Here gives actuation of the displacement members (element 5/7 of the below figures)) and a that the actuators are located proximal to each end of the crush structure. In sandberg figure 1-3 below shows this feature in light of the quoted section above in that element 5 contains an actuator which is located proximate to the left end of crush structure 11 and element 7 contains an actuator coupled to the right end of crush structure 13, thus Sandberg discloses a crush structure with two actuators which the actuators are located on different ends of the crush structure.

    PNG
    media_image3.png
    565
    447
    media_image3.png
    Greyscale

	IT would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Lee to instead of using the physical crashbox and actuator it .
Claims 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Lee as applied to claim 1, and further in view of WO 2018145928 A1, “COLLISION PROTECTION SYSTEM FOR UTILITY VEHICLES”, ROMUND MATHIAS.
	Regarding Claim 6, modified Lee teaches the detection of the impact angle of impact and (Paxton [0004] “In some such embodiments and implementations, the direction and/or distance of the displacement may be determined by evaluating the position, angle, force, and/or other characteristics of the impact. In some embodiments, the angle of the steering wheel or other airbag cushion housing may also, or alternatively, be altered due to the impact event. The degree of such tilting may be determined based upon the impact characteristics in some embodiments.”) and actuating of the the structure based on the angle (Paxton [0004] “In some such embodiments and implementations, the direction and/or distance of the displacement may be determined by evaluating the position, angle, force, and/or other characteristics of the impact. In some embodiments, the angle of the steering wheel or other airbag cushion housing may also, or alternatively, be altered due to the impact event. The degree of such tilting may be determined based upon the impact characteristics in some embodiments.” And Lee abstract “An actuator configured to rotate the crash box with reference to vary the position where the crash box and the bumper are connected, and a controller configured to control the actuator.”)
	However neither Lee or Paxton explicitly mention/teach that the crush structure to axially align with/position approximate to the impact; only that the movement of the crush structure is based on the impact position and/or angle.
	The importance of aligning with the impact angle and/or placing of a impact absorbing structure approximate the angle of impact is taught in Romun Mathias. Romun Mathias teaches (multiple) static crash/impact crush structures located throughout the vehicle and that these structures should be aligned with the force/impact angle of the collision to best absorb energy. On page 5, Romun Mathias teaches “In a particularly advantageous development, the individual energy-absorbing element is designed and arranged to absorb collision with the main direction component of the impact force in the longitudinal direction of the vehicle, preferably completely fully longitudinally directed impact force, by at least partially irreversible deformation and / or at least partial destruction. The single energy dissipation element is then preferably aligned in the longitudinal direction. This arrangement and configuration constitutes the application intended for the main collision case occurring in practice and is also suitable for also absorbing impact force components with little deviation from the longitudinal direction, which are introduced into the vehicle, for example, in the event of a slight side impact. In order to be able to cover further collision directions, for example also a side impact at a larger angle to the longitudinal direction, additional energy dissipation elements would be required whose alignment with the main direction component lies in the desired direction of action.”
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Lee, to have the movable crush box of Lee to align with the angle of impact and/or move to be at/near the impact position. One would be motivated to make the modification in order to improve the amount of energy absorbed by the crash box and to thus improve the safety of the vehicle passengers in the event of a crash. This importance of axial alignment and position of the crash/crumple structure is taught by Mathias On page 5, Romun Mathias teaches “In a particularly advantageous development, the individual energy-absorbing element is designed and arranged to absorb collision with the main direction component of the impact force in the longitudinal direction of the vehicle, preferably completely fully longitudinally directed impact force, by at least partially irreversible deformation and / or at least partial destruction. The single energy dissipation element is then preferably aligned in the longitudinal direction. This arrangement and configuration constitutes the application intended for the main collision case occurring in practice and is also suitable for also absorbing impact force components with little deviation from the longitudinal direction, which are introduced into the vehicle, for example, in the event of a slight side impact. In order to be able to cover further collision directions, for example also a side impact at a larger angle to the longitudinal direction, additional energy dissipation elements would be required whose alignment with the main direction component lies in the desired direction of action.” Thus resulting further modified Lee would thus teach all aspects of claim 6.
	Regarding Claim 8, modified Lee teaches the detection of the impact location (Lee claim 1, “A controller configured to determine a collision position at which the obstacle collides with the bumper using a sensing signal sensed from the radar, and to control the actuator according to the collision position;”) 
	However neither Lee or Paxton explicitly mention/teach that the crush structure is align with/position approximate to the impact; only that the movement of the crush structure is based on the impact position and/or angle.
	The importance of aligning with the impact angle and/or placing of a impact absorbing structure approximate the angle of impact is taught in Romun Mathias. Romun Mathias teaches (multiple) static crash/impact crush structures located throughout the vehicle and that these structures should be aligned with the force/impact angle of the collision to best absorb energy. On page 5, Romun Mathias teaches “In a particularly advantageous development, the individual energy-absorbing element is designed and arranged to absorb collision with the main direction component of the impact force in the longitudinal direction of the vehicle, preferably completely fully longitudinally directed impact force, by at least partially irreversible deformation and / or at least partial destruction. The single energy dissipation element is then preferably aligned in the longitudinal direction. This arrangement and configuration constitutes the application intended for the main collision case occurring in practice and is also suitable for also absorbing impact force components with little deviation from the longitudinal direction, which are introduced into the vehicle, for example, in the event of a slight side impact. In order to be able to cover further collision directions, for example also a side impact at a larger angle to the longitudinal direction, additional energy dissipation elements would be required whose alignment with the main direction component lies in the desired direction of action.”
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Lee, to have the movable crush box of Lee to align with the angle of impact and/or move to be at/near the impact position. One would be motivated to make the modification in order to improve the amount of energy absorbed by the crash box and to thus improve the safety of the vehicle passengers in the event of a crash. This importance of axial alignment and position of the crash/crumple structure is taught by Mathias On page 5, Romun Mathias teaches “In a particularly advantageous development, the individual energy-absorbing element is designed and arranged to absorb collision with the main direction component of the impact force in the longitudinal direction of the vehicle, preferably completely fully longitudinally directed impact force, by at least partially irreversible deformation and / or at least partial destruction. The single energy dissipation element is then preferably aligned in the longitudinal direction. This arrangement and configuration constitutes the application intended for the main collision case occurring in practice and is also suitable for also absorbing impact force components with little deviation from the longitudinal direction, which are introduced into the vehicle, for example, in the event of a slight side impact. In order to be able to cover further collision directions, for example also a side impact at a larger angle to the longitudinal direction, additional energy dissipation elements would be required whose alignment with the main direction component lies in the desired direction of action.” Thus resulting further modified Lee would thus teach all aspects of claim 8.
	Regarding Claim 10, modified Lee teaches the detection of the impact angle(Paxton [0004] “[0004] Thus, in some embodiments and implementations, an airbag cushion may be repositioned prior to and/or during deployment of the airbag cushion resulting from an impact event. In preferred embodiments and implementations, the airbag cushion may be repositioned by displacing the steering wheel of a vehicle, which may house the airbag cushion. In some such embodiments and implementations, the direction and/or distance of the displacement may be determined by evaluating the position, angle, force, and/or other characteristics of the impact.”) and impact position, (Lee claim 1, “A controller configured to determine a collision position at which the obstacle collides with the bumper using a sensing signal sensed from the radar, and to control the actuator according to the collision position;”) and moving of the impact absorbing device based on these (Lee claim 1, “A controller configured to determine a collision position at which the obstacle collides with the bumper using a sensing signal sensed from the radar, and to control the actuator according to the collision position;”) 
	However neither Lee or Paxton explicitly mention/teach that the crush structure is align with/position approximate to the impact; only that the movement of the crush structure is based on the impact position and/or angle.
	The importance of aligning with the impact angle and/or placing of a impact absorbing structure approximate the angle of impact is taught in Romun Mathias. Romun Mathias teaches (multiple) static crash/impact crush structures located throughout the vehicle and that these structures should be aligned with the force/impact angle of the collision to best absorb energy. On page 5, Romun Mathias teaches “In a particularly advantageous development, the individual energy-absorbing element is designed and arranged to absorb collision with the main direction component of the impact force in the longitudinal direction of the vehicle, preferably completely fully longitudinally directed impact force, by at least partially irreversible deformation and / or at least partial destruction. The single energy dissipation element is then preferably aligned in the longitudinal direction. This arrangement and configuration constitutes the application intended for the main collision case occurring in practice and is also suitable for also absorbing impact force components with little deviation from the longitudinal direction, which are introduced into the vehicle, for example, in the event of a slight side impact. In order to be able to cover further collision directions, for example also a side impact at a larger angle to the longitudinal direction, additional energy dissipation elements would be required whose alignment with the main direction component lies in the desired direction of action.”
“In a particularly advantageous development, the individual energy-absorbing element is designed and arranged to absorb collision with the main direction component of the impact force in the longitudinal direction of the vehicle, preferably completely fully longitudinally directed impact force, by at least partially irreversible deformation and / or at least partial destruction. The single energy dissipation element is then preferably aligned in the longitudinal direction. This arrangement and configuration constitutes the application intended for the main collision case occurring in practice and is also suitable for also absorbing impact force components with little deviation from the longitudinal direction, which are introduced into the vehicle, for example, in the event of a slight side impact. In order to be able to cover further collision directions, for example also a side impact at a larger angle to the longitudinal direction, additional energy dissipation elements would be required whose alignment with the main direction component lies in the desired direction of action.” Thus resulting further modified Lee would thus teach all aspects of claim 10.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Paxton et al in further view of Mathias.
Regarding Claim 20, Lee Jae Wan (Lee) teaches “A method comprising: determining, by an impact sensor on board a vehicle, that the vehicle will impact an object with a high probability; determining, by a controller, an approximate impact site on the vehicle; and deploying, responsive to command of the controller, an actuated crush structure”( Lee Claim 1, “A controller configured to determine a collision position at which the obstacle collides with the bumper using a sensing signal sensed from the radar, and to control the actuator according to the collision position;” While not explicitly mentioning a “high probability” the predictive nature of radar, i.e. detecting a object which will impact, inherently contains the quality that the chance of impact is high/certain. In otherwords under BRI a 100% probability, predicting a future impact, is a “high probability”);
	Lee however fails to explicitly teach the detection of the “angle” of impact, instead only teaching the position of the impact. Lee teaches the impact position determination in (Lee Claim 1, “A controller configured to determine a collision position at which the obstacle collides with the bumper using a sensing signal sensed from the radar, and to control the actuator according to the collision position;”)
	Paxton et al teaches a crash safety system which includes teachings for the detection of angle of impact. Paxton et al teaches ([0004] “In some such embodiments and implementations, the direction and/or distance of the displacement may be determined by evaluating the position, angle, force, and/or other characteristics of the impact. In some embodiments, the angle of the steering wheel or other airbag cushion housing may also, or alternatively, be altered due to the impact event. The degree of such tilting may be determined based upon the impact characteristics in some embodiments. “ and in [0055] “FIG. 2 depicts vehicle 100 after undergoing an oblique impact event F1 from the right side of the vehicle. As shown in this figure, the impact event has an impact angle of e degrees relative to a head-on impact, which would have an impact angle of zero degrees. Impact may be made up of an x-component or lateral component and a y-component or forward component, as indicated in the figure. In some embodiments, one of the sensors 110/120 may be configured to sense the x-component of the impact and the other of the sensor 110/120 may be configured to sense the y-component of the impact.”)

    PNG
    media_image1.png
    278
    196
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    292
    240
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Lee to include the angle of impact detection as taught by Paxton et al. One would be motivated to add angle of impact direction under the KSR rational of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. (I) Lee teaches the base device of the applicants invention of a actuatable crash energy absorption (crush structure) bar; (II) Paxton teaches a crash safety system which includes accouting/detection of the angle of impact between the car and another object/vehicle, it varies from applicants in that it then angles the steering wheel of the vehicle to better protect the driver; however they are comparable device in that they are (A) crash detection/prediction [0059]” In the depicted embodiment, an airbag cushion 138 has been deployed from steering wheel 130. Because steering wheel 130 has been moved laterally in a direction opposite from the lateral component of the impact, airbag cushion 138 is in a better position to protect the occupant (the driver in the depicted embodiment) from certain common problematic aspects of oblique-angle impacts, such as occupant roll-offs or slide-offs. Moreover, the airbag cushion 138 will be in a better position to receive the occupant's head in a more central location within airbag cushion 138.” As such knowledge of a impact’s angles importance on crash safety is known in the field. As such the results of the modification to add impact angle recognition/determination would not add result in non-predictable improvements. Or alternatively one would be motivated to add the impact angle detection based on the motivation disclosed by Paxton [0061] “FIG. 3 depicts vehicle 100 upon undergoing another oblique impact event F2 in which the lateral component of the impact is directed in the opposite direction relative to that depicted in FIG. 2. Thus, impact event F2 has a lateral component that is directed to the right. As also shown in this figure, the impact event F2 has an impact angle of e degrees relative to a head-on impact. Because the lateral component of impact event F2 is directed to the right, actuator 140 has repositioned steering wheel 130 laterally to the left by a distance “D.” In addition, steering wheel 130 has been tilted in a direction opposite from the lateral movement distance. Thus, steering wheel 130 has been laterally moved to the left and tilted to the right by an angle φ. Again, this position may be better suited to allow for airbag cushion 138 to prevent injury to an occupant positioned in front of airbag cushion 138 during the impact event F2.” Here contains the implicit motivation to determine the angle of impact in order to improve the safety / effectiveness of crash energy absorption/passenger protection devices of the vehicle. 
	However neither Lee or Paxton explicitly mention/teach that the crush structure is align with/position approximate to the impact; only that the movement of the crush structure is based on the impact position and/or angle.
	The importance of aligning with the impact angle and/or placing of a impact absorbing structure approximate the angle of impact is taught in Romun Mathias. Romun Mathias teaches (multiple) static crash/impact crush structures located throughout the vehicle and that these structures should be aligned with the force/impact angle of the collision to best absorb energy. On page 5, Romun Mathias teaches “In a particularly advantageous development, the individual energy-absorbing element is designed and arranged to absorb collision with the main direction component of the impact force in the longitudinal direction of the vehicle, preferably completely fully longitudinally directed impact force, by at least partially irreversible deformation and / or at least partial destruction. The single energy dissipation element is then preferably aligned in the longitudinal direction. This arrangement and configuration constitutes the application intended for the main collision case occurring in practice and is also suitable for also absorbing impact force components with little deviation from the longitudinal direction, which are introduced into the vehicle, for example, in the event of a slight side impact. In order to be able to cover further collision directions, for example also a side impact at a larger angle to the longitudinal direction, additional energy dissipation elements would be required whose alignment with the main direction component lies in the desired direction of action.”
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Lee, to have the movable crush box of Lee to align with the angle of impact and/or move to be at/near the impact position. One would be motivated to make the modification in order to improve the amount of energy absorbed by the crash box and to thus improve the safety of the vehicle passengers in the event of a crash. This importance of axial alignment and position of the crash/crumple structure is taught by Mathias On page 5, Romun Mathias teaches “In a particularly advantageous development, the individual energy-absorbing element is designed and arranged to absorb collision with the main direction component of the impact force in the longitudinal direction of the vehicle, preferably completely fully longitudinally directed impact force, by at least partially irreversible deformation and / or at least partial destruction. The single energy dissipation element is then preferably aligned in the longitudinal direction. This arrangement and configuration constitutes the application intended for the main collision case occurring in practice and is also suitable for also absorbing impact force components with little deviation from the longitudinal direction, which are introduced into the vehicle, for example, in the event of a slight side impact. In order to be able to cover further collision directions, for example also a side impact at a larger angle to the longitudinal direction, additional energy dissipation elements would be required whose alignment with the main direction component lies in the desired direction of action.” Thus resulting further modified Lee would thus teach all aspects of claim 20.
Allowable Subject Matter
Claims 11-13, 15, 17-19 are allowed.
Claims 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
	Regarding Claim 11, while similar to the other independent claims; claim 11 contains more elements limiting/describing the physical structure/placement of the device within the vehicle. A close piece of prior art found are, EP 0978442 A1, which while having impact absorbing devices at/in the wheel well are static pieces which would not easily lend themselves to being made actuated (i.e. a 103 combination would require improper reconstruction/hindsight bias); DE 10011930 A1 also discloses a close piece of prior art, in that there is an actuated impact energy absorber which is located in wheel clearance zone/wheel well and is actuated when a crash is sensed. However there is no teachings for detecting of a crash position/angle and that the moving of the actuator is based/related on these two parameters; Further the actuator/reinforcement system is linear as such it would not be capable of moving in a response to a position/angle of impact, merely just the presence of an impact thus while disclosing a crash impact absorbing device that would satisfy the physical/placement elements of claim 11 it would not be capable/easily modifiable to be capable of functioning in a way as required by claim 11. As such claim 11 is novel and non-obvious in light of the prior art.

	Claims 14 and 16 are rejected under USC 112(d) for failing to further limit claim 11, however as they contain the same allowable subject matter as claim 11, they too would be allowed should the 112(d) rejection be overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3822907 A; EP 0978442 A1; DE 10011930 A1; WO 0168437 A2; US 20040189024 A1; US 20060186702 A1; US 20070032952 A1; US 20070063133 A1; US 20070125589 A1; JP 2008001242 A; US 20090152041 A1; CN 101734211 A; DE 102010021061 A1; US 20110172882 A1; DE 102011118658 A1; US 9352711 B2; DE 102017217026 A1; US 20200056909 A1; DE 102020200719 A1; DE 102020205488 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661